 256DECISIONSOF THE NATIONALLABOR RELATIONS BOARDSuperiorBakery,IncorporatedandLocal50,Bakery,Confectionery&TobaccoWorkers,AFL-CIO. Case 39-CA-3379May 25, 1989DECISION AND ORDERBy MEMBERS JOHANSEN, CRACRAFT, ANDHIGGINSOn June 29, 1988, Administrative Law JudgeWallace H. Nations issued the attached decision.The Respondent filed exceptions and a supportingbrief, the General Counsel and the Charging Partyfiled cross-exceptions and supporting briefs, and theRespondent filed an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Orderas modified.The judge found that\Working Foreman GerardJulianwas a statutory supervisor. He also foundthat the Respondent violated Section 8(a)(2) and(1) of the Act by suggesting that employees form acommittee as an alternative to the Union and al-lowing Julian to establish the employee committeeand to assist it in the preparation of contract pro-posals.We agree.The judge further found that the Respondentviolated Section 8(a)(5) and (1) of the Act by with-drawing recognition from the Union on February18, 1987, based on the petition indicating loss ofemployee support for the Union received by theRespondent on that date, and by thereafter refusingto bargain with the Union. We agree with thejudge's finding of this violation, but for the follow-ing reasons.The judge found that the petition had only 18valid employee signatures in a unit of 40 employeesand I statutory supervisor. It could, therefore, notbe relied on as an expression of majority disaffec-tion from the Union sufficient to support Respond-ent's good-faith doubt about majority status.Weagree with the judge's conclusion that the petitiondoes not contain the signatures of a majority of em-ployees in the unit, but our conclusion is based onour finding contrary to the judge that Julian's sig-nature, that of a statutory supervisor, cannot becounted. It is undisputed that the employee com-plement consisted of at least 39 employees and thatno more than 19 of those employees signed the pe-tition.The 20th signature was that of Julian. It isaxiomatic that despite agreement among the partiesto include a supervisor in a bargaining unit, theBoard will not find a statutory supervisor to be eli-gible to vote in a Board election.' As we havestated elsewhere: "There is no question but that itwould contravene the policies of the Act and theBoard knowingly to permit the ballots of supervi-sors to determine the results of the election."2Similarly, here we cannot knowingly permit thesignature of Julian, a statutory supervisor to deter-mine disaffection from the Union.3 Accordingly, asthe Respondent could not have believed in goodfaith that there was a showing of majority disaffec-tion from the Union on the face of the petition, theRespondent cannot rely on it to show good-faithdoubt of loss of majority support.4We therefore adopt the judge's findings of8(a)(5), (2), and (1) violations with respect to Re-spondent'swithdrawal of recognition from theUnion, failure to bargain with the Union, and as-sisting and recognizing the employee committee es-tablished to take the place of the Union.5 Thus, weiAmerican Optical Corp,219 NLRB 48, 49 (1975)2Fisher-NewCenter Co,184 NLRB 809, 810 (1970) (inclusion of super-visors onNorris-Thermadorlist not binding on parties as violative of poli-cies underlying the Act) See alsoRose Metal Products,289 NLRB 1153(1988) (unit-member statutory supervisor is precluded from filing a deau-thorization petition)sWe decline to followIndiana Cabinet Co,275 NLRB 1209 (1985), tothe extent that case implies that the signature of a statutory supervisorwould be includedin assessingmajority disaffection from a union Thatcase, however, seems to have turnedon its singularfacts, particularly theparties' stipulation and litigation strategy4 In view of our finding that Julian's signatureon the petition cannotbe counted, we need not reach the issues of whether the signatures of StCyr or Therrien may be counted and whether Fafard was a current unitemployeeWe disavow the judge's comments concerning the Respondent's failureto check the petition with its labor counsel and its alacrity in withdraw-ing recognitionWe do, however, agree with the judge that the Respond-ent failed to demonstrate that it had a good-faith doubt based on objec-tive considerations of the Union's continued majority status In thisregard, we note first that factualambiguitiesmay be resolvedagainst theRespondent as the party controlling employment records and possessingknowledge about the size and characteristics of its employee complementCf.Wilshire Foam Products,282 NLRB 1137 (1987) Thus, we reject, asdid the judge, the Respondent's contentionsthat the petition constituted areasonable objective basis for doubting the Union's continued majoritystatus because it thought that Julian's vote would be counted, it was notaware that Julian had solicited two other signatures, and it thought thatFafard was not a member of the unit These questions go to the heart ofwhether the petition on its face is sufficient to support a withdrawal ofrecognitionAlthough the Board does not require an employerreceivinga petition to verify eachsignature, it does require that the petition appearto contain the signatures of a majority of unit employeesHarley-DavidsonTransportation Co,273 NLRB 1531, 1532 (1985),Guerdon Industries,218NLRB 658, 660 (1975) In this case, the Respondent's knowledge of Ju-lian's questionable status casts sufficient doubt on the petition to render ituseless asan objective indication that a majority of the unit employees nolonger wished to be represented by the Union5Amounts owing as a result of Respondent's failure to abide by itsbenefit plan obligation shall be computed as provided inKraft Plumbing,252 NLRB 891 (1980) Interest will be computed underNew Horizons forthe Retarded,283 NLRB 1173 (1987)294 NLRB No. 21 SUPERIOR BAKERYfind it unnecessary to reach the judge's furtherholdings of additional 8(a)(5) and (1) violationswith respect to Gerard Julian's solicitation of thesignatures of Bob Therrien and Beatrice St. Cyr.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Superior Bakery, Inc., North Grosvenor-dale,Connecticut, its officers, agents, successors,and assigns, shall take the action set forth in theOrder as modified.1.Delete paragraph 1(a) and reletter the subse-quent paragraphs.2.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT withdraw recognition and refuseto recognize Local 50, Bakery Confectionery &Tobacco Workers, AFL-CIO as the exclusive bar-gaining representative of our employees.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of rights guaranteed them by Section 7of the Act.WE WILL withdraw recognition from the em-ployees committee established to take the place ofthe Union as the exclusive bargaining representa-tive of our employees and will recognize and bar-gain, on request, with Local 50, Bakery, Confec-tionery & Tobacco Workers, AFL-CIO with re-spect to rates of pay, wages, and other terms andconditions of employment.WE WILL restore the status quo ante with re-spect to the Union by reinstating the health insur-ance and pension plans that were in effect prior to257our withdrawal of recognition of the Union, makewhole any employee who suffered any loss of ben-efits as a result of the substitution of our companyplan for the union health insurance program, payto the union pension fund these contributions plusinterest that would have been made under the pen-sion plan to the date we resume the payments, andWE WILL compensate the Union for dues thatwould have been checked off pursuant to the de-duction authorization for all our employees whohave not terminated those authorizations, with in-terest.SUPERIOR BAKERY, INC.Michael Marcionese,Esq.,for the General Counsel.Eric Lamm,Esq.,of NewYork,New York,for the Re-spondent.Arthur Flamm,Esq.,of Boston,Massachusetts, for theCharging Party.DECISIONSTATEMENT OF THE CASEWALLACE H. NATIONS, Administrative Law Judge.Based on a charge filed February 26, 1987, and amendedon March 16, 1987, by Local 50, Bakery, Confectionery& Tobacco Workers, AFL-CIO (the Union), the Officer-in-Charge for Subregion 39 issued a complaint on May29, 1987, alleging that Superior Bakery, Inc. (Respond-ent) violated Section 8(a)(1) of the Act by promising em-ployees unspecified benefits if they rejected the Union astheir bargaining representative and by threatening em-ployees with unspecified reprisals if they did not rejecttheUnion as their bargaining representative; violatedSection 8(a)(1) and (5) of the Act by withdrawing recog-nition from the Union on February 18, 1987; and violat-ed Section 8(a)(2) of the Act by thereafter rendering aid,assistance,and support to its employee committee, alabor organization within the meaning of Section 2(5) ofthe Act.Hearing was held in Hartford, Connecticut, on De-cember 2 and 3, 1987. Subsequently, briefs were receivedfrom all parties.Stated briefly, the issues to be decided in this proceed-ing are:(1)Did Respondent through its Supervisors LarryBrown and Ray Faucher, Jr. violate Section 8(a)(1) oftheAct by making threats and promises to employeeLarry Dolloff on or about February 10 and 11, 1987.(2)Was Working Foreman Gerard Julian a supervisorof Respondent within the meaning of Section 2(11) ofthe Act and/or an agent of Respondent within the mean-ing of Section 2(13) of the Act.(3)Did Respondent violate Section 8(a)(5) of the Actby withdrawing recognition from the Union on February18, 1987, based upon the petition it had received.(4)Did Respondent violate Section 8(a)(2) of the Actthrough Ray Faucher Jr.'s suggestion on February 19thatemployees form an employee committee, and 258DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDthrough the subsequent actions taken by Julian to estab-lish the committee and to assist it with preparation ofcontract proposals?Based upon the entire record, including the demeanorof witnesses, I make the followingFINDINGS OF FACT1.THE BUSINESS OF RESPONDENTSuperior Bakery, Inc. (Respondent) is a Connecticutcorporation with an office and place of business in NorthGrosvenordale, Connecticut, and engages in the produc-tion and nonretail sale of baked goods. Respondent hasadmitted the jurisdictional allegation of the complaintand I find that it is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.II.THE LABORORGANIZATION INVOLVEDIt is admitted and I find that the Union is now, andhas been at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the Act. It wasstipulated that the employee committee, discussed herein-after, is now and has been at all times material, a labororganization within the meaning of Section 2(5) of theAct. It was stipulated that the following employees ofRespondent (the unit) constituted a unit appropriate forthe purposes of collective bargaining within the meaningof Section 9(b) of the Act:All full-time and regular part-time employees in-cluding lead man, sponge mixer, dough mixer, di-vider operator, reliefman, oven lead man, shipper,shipper/yard person, assistant shipper/yard person,packmachine operator, pack machine operatorhelper, transport driver, straight driver,mainte-nance man and general help, but excluding all otheremployees, casual part-time employees not assignedto a regular part-time work schedule and guards,professional employees and supervisors as defined inthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent, a Connecticut corporation, operates awholesale bakery in North Grosvenordale, Connecticut,where it makes primarily breads and rolls. Superior CakeProducts, Inc., an affiliated company with a plant inSouthbridge,Massachusetts, makes primarily cake prod-ucts.Ray Faucher Jr., Respondent's director of oper-ations and an admitted supervisor, oversees production atboth plants. The Union has represented a unit of produc-tion and maintenance employees and drivers at the NorthGrosvenordale facility since it was certified by the BoardinAugust 1969. The Union also represented a smallerunit of employees at the Southbridge, Massachusetts fa-cility until the Employer withdrew recognition there onFebruary 10. The withdrawal of recognition from theUnion by Superior Cake Products is not an issue in theseproceedings.The most recent collective-bargaining agreement cov-eringRespondent's employees at -North Grosvenordaleexpired on December 31, 1986. Respondent and theUnion commenced bargaining for a new agreement inDecember 1986 and negotiationsessionscontinued intoFebruary without reaching agreement on a new'contractThe last meeting between the parties occurred at theYankee Drummer Inn in Auburn, Massachusetts, on Feb-ruary 18, 1987.1 The meeting was scheduled to com-menceat 9:30 a.m. However, at approximately 9:40 a in.Respondent's attorney asked the Union for a half-hourdelay.According to Union Representative Robert Pelli-grino, the attorney gave no explanation for the delay atthat time.According to Ray Faucher Jr., he, LouisFaucher and their attorney met for breakfast prior to thestart of the scheduled negotiations. This was about 9 a.m.on February 18 He further testified that just before 9:30he received a call from his father, Ray Faucher Sr., in-forming him that he had received a petition with a ma-jority of unit employee signatures on it withdrawing rec-ognition from the Union. Faucher Jr. passed this infor-mation on to the attorney and he testified the attorneythen informed the union representatives that theythought they had a good-faith doubt about the Union'scontinuing majority and believed they would receive apetitionwithdrawing recognition. Faucher testified hethen left the Inn and went to secure the petition from hisfather.Respondent's negotiating committeemetwith theUnion at approximately 10.45 that morning At this time,Respondent's attorney advised the Union that Respond-ent had received a petition signed by a majority of itsemployees and that it was withdrawing recognition fromthe Union. Respondent denied the Union's request to seethe petition.By 11 o'clock that morning, Respondent had posted anoticein itsplant advising the employees that it hadwithdrawn recognition from the Union and announcingincreases in wages and a new fringe benefits package,consistentwithwhat had been offered to the Unionduring negotiations. The notice also advised employeesof a meeting to be held the following evening to explainthese new benefits.The petition, which Respondent received on the morn-ing of February 18, was signed by 19 employees, and byGerard Julian, the working foreman, who is a member ofthe bargaining unit Julian testified that he was first ap-proached with the petition by employee Ernie Paquinwhen he arrived for work at 1:30 a.m. on February 18Paquin, the second-shift mechanic, had already punchedout and was waiting for Julian. Paquin asked Julian tocirculate the petitionamongthe employees on the firstshift. Julian testified that he had first declined to sign orotherwise get involved in circulating this petition be-cause of questions concerning his status as working fore-man. ChrisBates,a mechanic, circulated the petition in-stead.Sometime between 6-8 a.m., after several tele-phone conversations with Paquin, Julian signed the peti-1All dates hereinafter are in 1987 unless otherwise noted SUPERIOR BAKERYtion himself and solicited the last two signatures-thoseof Robert Therrien and Beatrice St. Cyr.St.Cyr was not scheduled to come into work until11:30 that morning.According to Julian,he telephonedher at her home and went there to obtain her signaturebefore turning in the petition about 9:30 a.m. to RayFaucher Sr.Although Julian testified that he went to St.Cyr's house after punching out for the day, his timecardindicates he did not punch out until 9.45 a.m.Since RayFaucher Jr.testified that he learned that his father re-ceived the petition just before the scheduled 9:30 a instart of negotiations, Julian must have solicited St. Cyr'ssignature at her home while he was still on the clock,being paid by Respondent According to Julian, hestopped at 20 signatures and turned in the petition be-cause Paquin told him that was the number he needed.Two credibility resolutions are apparent from the fore-going.One I find to be immaterial, that is, did Respond-ent's attorney inform the Union's representatives at thescheduled bargaining session about 9:30 a.m.why therewas to be a delay as Respondent testified, or did Re-spondent fail to give the union a reason as the Union'srepresentative testified.Icredit the testimony of theunion representative that they were not informed, be-causeif they had been informed,inall likelihood theUnion would have immediately attempted to verify thatamajority of employees in the bargaining unit hadsigned a petition.Since the Union did nothing until after10.40 a.m.,I believe that they were not informed of thereason for the delay in the start of the meeting.The second credibility resolution is more meaningful.Was Julian still on duty and being paid at the time hesolicited the signature of employee St. Cyr?His testimo-ny on this point,which was not very convincing, wasthat he was off the clock and on the way home Howev-er, as he did not clock out until 9:45 a.m. and as Re-spondent has testified that Ray Faucher Sr. had a peti-tion in hand as of approximately 9:30 a.m.,the only logi-cal conclusion to draw is that Julian left the plant some-time in the morning, obtained St. Cyr's signature, and re-turned to the plant before clocking out.I therefore findthat he in fact was still on the Company's payroll at thetime St. Cyr's signature was solicited and obtained.On February 18, Respondent had 39 undisputed statu-tory employees employed in the bargaining unit.In addi-tion,another employee, Gertrude Fafard,was still car-ried on Respondent's payroll as an employee on sickleave, although she had not worked since late 1985. RayFaucher Jr. testified that he terminated Fafard about1985 after a telephone conversation with Fafard's sister-in-law.The purpose of the sister-in-law's call was to seekassistance in getting Fafard'smedical bills paid by theUnion's insurance fund.According to Faucher Jr., aftergiving Fafard's sister-in-law the fund's telephone numberto pursue her claims for reimbursement,he inquired as toFafard'shealth.The sister-in-law allegedly informedFaucher Jr. that Fafard was still institutionalized, wasnot doing too well,and that her doctor had said shewould never again work.According to Faucher Jr., based on this information,he terminated Fafard's employment.However,he furthertestified that he notified no one about this termination.259Respondent'sbookkeeper continued to notify the UnionthatFafardwas an absent employee until recognitionwas withdrawn.Respondent's production manager listedFafard on weekly work schedules at least through Janu-ary 1987As noted above, by a notice dated February 18, Re-spondent informed its employees that it had withdrawnrecognition from the Union and invited the employees toa meeting the following evening to learn about Respond-ent's new benefits package This meeting was held onFebruary 19, at the American Legion Hall in Grosvenor-dale, Connecticut.Louis and Ray Faucher Jr. were therealong with two representatives from Respondent's insur-ance company who described the new health plan in-tended to replace the Union'shealth insurance benefits.Ray Faucher Jr, testified that at this meeting LouisFaucher gave a short introduction,atwhich time he in-troduced the people who would be implementing thenew health insurance plan, and they talked for about anhour going over various points of the health insuranceplan.He then testified that he took the floor and apolo-gized for being delinquent in making contributions to theUnion's insurance fund,which created problems for theemployees seeking reimbursement from the fund formedical expensesFaucher Jr.testified he then told the employees thatRespondent had no plans to change any of the operationsand began answering employees'questions.He men-tioned questions about a grievance procedure and proce-dures to handle employee terminations.He then said thatan unidentified employee suggested that a smaller groupget together and review the proposal. He responded thatitwould be fine if the employees wanted to appoint arepresentative from each shift with whom Respondentwould meet whenever a disagreement or a grievancearose.He testified that after a couple of other unrelatedquestions he and Louis were asked to leave the meetingand they did so.An employee at the meeting, Gloria Albetski,testifiedand generally corroborated much of Faucher's version ofthemeeting.She also added that a supervisor, PeterStrik, stated at the meeting that some companies haveemployee committees,and Ray Faucher Jr.commentedthat the employees of Respondent could have the samething.After Faucher Jr left,Julian spoke to the employ-ees.According to Albetski,Julian said the Employer of-fered a good package and the employees'should givethem a chance. He further stated that if the Employerdid not keep its word the employees could try to get theUnion back. He told the group that the Employer wouldgive them basically the same contract they presently had,with a wage increase,as noted in the notice setting themeeting.Ray Dolloff, a driver for Respondent,testified thatafter the meeting Faucher told the employees that theemployee committee would be composed of a representa-tive from each employee group and that the employeeswould vote to elect their own representatives.Another employee attending the meeting, ClaudetteLefebvre, testified as to what is set forth above and alsotestified that she complained that it was underhanded to 260DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtry decertify the Union because everyone was not in-volved. She testified that Julian responded that he hadnothing to do with it at first, and that "Pacquin is theone who started it and I finished it."The parties stipulated to the following facts at thehearing-On February 21 Julian conducted an electionamong Respondent's unit employees to select employeerepresentatives to the committee. This election was con-ducted at Respondent's facility. On February 23, Julianmet with the four elected employee representatives in anoffice in the production area of Respondent's facility andassisted them in preparing proposals concerning workingconditions or conditions of employment which were tobe discussed with Respondent. After this meeting, Julianand the committee met with Respondent's representa-tives,Louis and Ray Faucher Jr., to discuss these pro-posals.Among these proposals were extension of em-ployees' lunchbreaks by 15 minutes, a new warningsystem, and an amnesty for warnings issued prior to Jan-uary 1.Did Respondent, through Supervisors Larry Brownand Ray Faucher Jr., Violate Section 8(a)(1) of theAct by Making Threats and Promises to EmployeeLarry Dolloff on or about February 10 and 11?Approximately 1 week before the decertification peti-tion was submitted to Respondent, its supervisors, LarryBrown and Ray Faucher Jr., had conversations with em-ployee Larry Dolloff, which are alleged to violate Sec-tion 8(a)(1) of the Act. Dolloff was employed by Re-spondent as a truckdriver for approximately 6 months,until he was terminated on March 3. Dolloff testified thathe had a conversation with his supervisor, Larry Brown,on the night of February 10 while waiting for a newtruck to replace the damaged one he had been assigned.Dolloff had earlier complained to Brown about being as-signed the New York-New Jersey run. According toDolloff, Brown called him into the office and told Dol-loff that he had been screwing up quite a bit lately andthat, if he got one more warning, he would probably befired. Brown allegedly told Dolloff that there was a peti-tion circulating among Respondent's employees and thatifDolloff signed it, he could help himself out a little bit.Dolloff recalled that Brown might have also told him atthis time that Julian was going around with this petitionand would get hold of him. Dolloff testified that nothingmore was said and he left to take the New York run.Dolloff testified further that, on his return from theNew York run, he found a note on the dispatcher's doorto see Ray Faucher Jr. Dolloff went to Faucher Jr.'soffice where he was questioned by Faucher Jr. regardinghis complaints about the New York run. Dolloff statedthat he told Faucher Jr. that he had not bid on that runand felt that it should go to the junior man. Faucher Jr.toldDolloff that the junior man was not qualified todrive and that Dolloff would have to take the New Yorkrun or be fired. Dolloff testified that Faucher Jr. askedhim during this conversation if he had heard anythingabout a petition. Dolloff told Faucher Jr. that Brownhad said something to him about it. Faucher Jr. then re-minded Dolloff that he had received two warnings al-ready and it would probably be ,beneficial if Dolloffsigned the petition.According to Dolloff, he had not seen any petitionbefore these conversations. He testified that the next dayJulian approached him in the breakroom and asked Dol-loff to sign the petition, explaining it was to do awaywith the Union. Dolloff refused to sign. Dolloff testifiedthat Julian and another employee spoke to him againabout the petition the next day in an office in the pro-duction area, urging him to sign, but that he had againrefused.Brown and Faucher admitted having conversationswith Dolloff on or about the date alleged which includedthe discussion of Dolloff's unhappiness with driving theNew York run, but each denied making any statementsabout a petition. Brown admitted to a discussion withDolloff around this time regarding Dolloffs warningsand admitted telling Dolloff that he was on "shakyground," but denied mentioning an employee petition.Faucher Jr. testified that he was not aware of any decer-tification petition at Respondent's facility until February'15, and Brown testified that the petition first came to hisattention on February 17. Both admitted that, before thedates of their alleged conversations with Dolloff, theyhad knowledge of a decertification petition which wascirculated among employees at the cake plant in Massa-chusetts. Julian and Lefebvre testified that there was anunsuccessful attempt to circulate a petition at Respond-ent's facility a few weeks before the February 17 peti-tion,which would have preceded Dolloff's conversationwith Brown and Faucher Jr.As noted above, Brown and Faucher Jr. both deniedaskingDolloff anything about a decertification petitionand Julian denies having the conversation with Dolloffas alleged. I credit the testimony of Faucher, Brown, andJulian in this regard. Dolloff appeared to be a fairly hos-tilewitness and was unconvincing in his testimony withrespect to the alleged threats. A charge was filed by theUnion on Dolloff's behalf protesting his discharge, whichwas subsequently withdrawn. Additionally, Dolloff filedcomplaints against Respondent with the U.S. Departmentof Transportation after his dischargeDolloff admittedthat he felt that his discharge was unfair. Additionally,no other employee came forward alleging any threats byRespondent's management or, for that matter, any re-quest by Respondent's management to sign an earlier de-certification petitionWith respect to Julian, I find ithighly unlikely that he would single out Dolloff, a driverwho was not in his immediate work unit to urge him tosign a petition as alleged. This is especially true in lightof Julian's unwillingness at the outset even to circulate apetition among his own shift when asked to do so onFebruary 18. Moreover, Dolloff was obviously antago-nistic toward Julian, whom he blamed for asuspension inDecember 1986.As I do not credit any of Dolloff's testimony with re-spect to the alleged threats or promises, I will recom-mend the dismissal of the allegations in the complaintthatRespondent violated Section 8(a)(1) of the Act bymaking threats and promises to Dolloff. SUPERIOR BAKERYWas Working Foreman Gerard Julian a supervisorwithin themeaningof the Act?Working Foreman Julian signed the decertification pe-tition and was a member of the bargaining unit. TheGeneral Counsel urges that Julian possessed and exer-cised supervisory authority as defined by the Act, an as-sertion Respondent denies. Julian was a working foremanfor approximately 3 years until he left Respondent's em-ployment in mid-August.According to Respondent's announcement to employ-ees on August 8, 1984, the working foreman's positionwas "created to ease the workload and improve commu-nications between management and employees." The an-nouncement states that "I am sure that you all realize hisjob is not a piece of cake. I urge you to give him yourfull cooperation." In its letter to the Union on the samedate confirming the agreement between the parties creat-ing this position, Respondent referred to this position as"amiddlemanagement position only without hiring,firing, and disciplinary privileges. This position is createdwith the intent of relieving our present lack of supervi-sion and to aid the flow of production." Although thereis no evidence that Julian ever hired or fired employees,Respondent's records revealed that he in fact issued writ-ten warnings and suspended an employee in late 1986. Ina letter from Ray Faucher Jr. to Union RepresentativePellignno dated January 20, 1987, Faucher states in part:"On the morning of December 18, 1986 at approximately12:30 a.m., employee John Dolloff showed up at theplant with a friend. Mr. Dolloff was serving a suspensionfor repeated absences and tardiness. At this time, howev-er,he was obviously intoxicated and was looking forforeman Jerry Julian, the person who issued the suspen-sion." Julian admitted issuing some written and verbalwarnings.Julian testified that he merely prepared and signedwarnings and then submitted them to either admitted Su-pervisors Peter Strik or Dana Faucher for final determi-nation.He also testified that his recommendations re-garding warnings were adopted by the supervisors 80percent of the time. Neither Stnk nor Dana Faucher tes-tified.As noted by the General Counsel, there is no evi-dence concerning what, if any, independent investigationwas conducted by these two supervisors before theyadopted Julian's recommendations.It is Respondent's practice that all warnings are to becountersigned by a higher level of supervision so thateven warnings issued by admitted supervisors bear twosignatures. Julian further testified that he called employ-ee Robert Beaureguard into the production supervisor'soffice,with union steward Gloria Albetski present, towarn Beaureguard about his performance before consult-ing higher management. Beaureguard received a writtenwarning over this incident. Albetski, the steward, testi-fied that Julian kept her appraised of all warnings heissued. Julian asserts that the admitted supervisors deter-mined when an employee's absence or tardiness becameexcessive and merely instructed him to watch the em-ployee and write him up if he was absent or late again.Julian, however, admitted recommending discipline him-self to his superiors when he thought an employee's ab-sence was excessive and created hardships for other em-261ployees.Unionsteward GloriaAlbetski testifiedthat shespoke to Julian about the warnings he had issued andbrought the matterto theattention of Pelligrino.Julianstopped issuing written warnings after she spoke to him.No date was given for this conversation but as noted, theexhibits in the record indicate that Julian was still issuingwarnings as late as December 1986.Julian was generally responsible for ensuring that pro-duction ran smoothly and quality was good.He was re-sponsible for opening the plant at the startof the firstshift-anywhere from 10 p.m. until midnight-and forpreparing the production schedule which tells the em-ployees the amount and kind of products to make inorder to fill Respondent'sordersfor that day. Theseschedules werefilledout pursuant to guidelines set outby Julian's supervisors.He was usually the first person toarrive at the plant and was the only person in charge forup to 5 or 6 hours before Strik arrived.During that time,asmany as 10 employees on the production crew, aswell as3 to 4sanitation and maintenance employeeswould be in the plant with no other supervision. If anemployee had a problem during this time, he or shewould bring it to Julian'sattention. Julian testified hecould let an employee leave earlyif they hadan emer-gency. If an employee called in sick,or was late or wasotherwise absent, Julian would be responsible for record-ing the absence.Julian would than fill-in himself or callin a replacement from the second-shiftcrew.On thoseoccasionswhen there was more than one person outJulianwould call Strik who would come and take hisplacewatching the plant while Julian wouldfilhn forone of the absent people.He would then call in thesecond person that had been designated to fill in for ab-sences.Employeewitnesses testified Julian generallywalked around overseeing production and also workedin the production manager'soffice.Theyestimated thathe spent as much as 80 percent of his time supervisingotheremployees rather than doing production work.Employees also testifiedtheybelieved that they had tolisten to what Julian told them and could not refuse anorder from him when he was in charge.Julian received an additional $30 per week to compen-sate him for his additional responsibilities.Respondenthad offered to make Julian a salaried supervisor beforehe became working foreman.He declined this offer be-cause he did not want to give up overtime and his unionpension.Before Julian became working foreman, Re-spondent employed another individual, Dan Blain, as asalaried,nonunion production supervisor.Witness Le-febvre testifiedthat Blain did many of the same thingsthat Julian did,including filling in for an employee whowas out and for whom there was no replacement. RayFaucher Jr.testified that Blain did not work as a supervi-sor at Respondent'sfacility for almost a year beforeJulian was made working foreman.He also testified thatbecause businesswas down,Respondent could coverbothshiftswith just two supervisors.Respondent alsoemploys a salaried,nonunion production supervisor, IgorIwanczuk,on second shift who works from approximate-ly noon to 8 p.m. Iwanczuk also had his warnings co-signed by Strik before issuing. 262DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSection 2(11) of the Act definesa supervisor as onewho has:Authority, in the interest of the employer, to hire,transfer, suspend, lay off, recall, promote, discharge,assign,reward, or discipline other employees, or re-sponsibly to direct them, or to adjust their griev-ances, or effectively to recommend such action, if inconnection with the foregoing the exercise of suchauthority is not of a merely routine or clericalnature, but would require the use of independentjudgment.An individual need process only one of the criteria setout above in Section 2(11) to qualify as a supervisor.However, supervisory status exists only if the power isexercised with independent judgment on behalf of man-agement,and not in a routine or clericalmanner.From the evidence of record it appears clear thatJulian does not have the authority in the interest of theEmployer to hire, layoff, recall, promote, discharge, orreward other employees. There is evidence that he hasexercised some limited authority to transferor assignother employees Ray Faucher Jr. testified that if Julian'ssuperior,Peter Strik, is on vacation the normal planwould be for Faucher Jr. to set up the work schedule.However, he testified that Julian may at times have toimplementitbecause he sees people Faucher does notordinarily seeBy this he explained he meant Julianmight assignwork and notify people of the fact that theyhave a changein statusat that point or to come in at adifferenttime,depending on the day of the week, thetime of year and what not. Presumably, Julian would beexercisingindependent judgment in this function becausehe would select the people necessary to do the work attimeshe chose.It appears clear from the evidence that Julian had theauthority to discipline other employees. In his role,Julian wrote out, signed, and issued written warnings toemployees. In at least one case, involving employeeBeauregard, Julian issued the warning in the productionsupervisor's office, in the presence of theunionsteward,without first consulting with anyone higher in the chainof supervision. Julian also issued verbal warnings to em-ployees with the verbal warning being the first step inthe Respondent's system of discipline. Respondent's posi-tion in respect to Julian's action in this regard is that itdid not involve the exercise of any independent judg-ment because his warnings had to be countersigned byone of Respondent's admitted supervisors. On the otherhand, it is clear that all warnings, even those issued byadmitted supervisors, were required to be countersignedby a superior. Julian's affidavit given to the Board indi-catesthat as many as 80 percent of his recommendationsregardingwarnings are adopted and signed by highermanagement.I agreewith the position of General Coun-sel that in the case of Beauregard, Julian clearly acted in-dependently when he called the employee in the officewithout first consulting Strik.Respondentassertsthat warnings signed by Julian re-lating to attendance involved no exercise of independentjudgment because either Strik or Dana Faucher, admit-ted supervisors,made the decision that employees' ab-sences or tardiness had been excessive and instructedJulian toissuethe warning. Julian testified that Strik andFaucher would tell him to watch a particular employeewith an attendance problem and toissuethe warning thenext timethe employee was absent or late. He also testi-fied that he recommended such warnings on his ownwhen he felt an employee's absence was excessive. Inthis regard, he testified he had made decisions to recom-mend discipline for employees because of absences incertain instances because it was a hardship on fellow em-ployees as well as himself. Lastly, with regard to disci-pline, there is evidence in the record that Julian suspend-ed employee John Dolloff. Although Julian could not re-member the circumstances of the matter, Respondent'sletter to the Union regarding Dolloff recites that "Dol-loff was looking for foreman Jerry Julian the person whoissued the suspension." I believe with respect to thematter of discipline, Julian had,until at leastDecember1986, authority from management to act independently inissuing some forms of discipline. Clearly atall times ma-terial to this proceeding, he had the authority to effec-tively recommend discipline which upper level manage-ment followed in the vast majority of cases.I also find from the evidence that Julian had the au-thority to responsibly direct other employees Julian wasthe first to arrive for work on his shift, set up the workby preparing the production schedule for the day, andspent the majority of his time observing and overseeingemployees and making sure the production ran smoothlyand with good quality. Julian testified that he had the au-thority to do whatever needed to be done to get produc-tion out and to ensure good quality. Other employeestestified in the proceeding that Julian was "in charge"and they felt they must follow his instructions. I find ofsignificance that for a substantial portion of his shiftJulianwas the only person in authority at Respondent'sfacility,with as many as 10 to 14 employees workingunder him. Even Julian described his job as "watchingthe plant."Iagree with General Counsel's position that furtherevidence of Julian's supervisory status was that he washigher paid than other employees, receiving an extra $30a week as compensation for his additional responsibilities,and that he worked in the same production supervisor'soffice used by Strik and Iwanczuk. Respondent's letter tothe Union when the position was created, as well as thenotice to employees on the same date, indicates thatJulianwas to eliminate a current "lack of supervision."Julianwas originally offered a salaried position out ofthe unit and declined the offer because he did not wantto give up overtime and union pension benefits.In conclusion, I find that Julian wasat all times mate-rial to this decision a statutory supervisor because he hadthe authority, in the interest of the employer, to disci-pline other employees and to responsibly direct them,and to effectively recommend discipline exercising theuse of independent judgment. SUPERIOR BAKERYDid Respondent Have a good-faith doubt of theUnion's majority status at the time it withdrewrecognition of the Union on February 18, 1987As the certified exclusive collective-bargaining repre-sentative of Respondent's production and maintenanceemployees and drivers, at the expiration of its mostrecent contract, the Union was entitled to a rebuttablepresumption of continuing majority status. Respondenthas the burden of establishing either that the Union lostmajority support, or that Respondent had a good-faithdoubt, based on objective considerations, of the Union'scontinuing majority support.When it withdrew recognition on February 18, Re-spondent relied on the decertification petition it had re-ceived in the morning,bearing 20 signatures,as the basisfor its doubt of the Union's continuing majority One ofthe signatures was that of Julian, whom I have found tobe a statutory supervisor. In addition, the Respondentdoes not include employee Gertrude Fafardas a unit em-ployee in determining majority.There is no dispute that Fafard had worked as a bar-gaining unit employee until she was hospitalized as aresult of a nervous breakdown in late 1985. As noted ear-lier in this decision, Faucher testified that he consideredFafard's employment to have been terminated when helearned of her medical condition from Fafard's sister-in-law in June or July 1985 Respondent asserts that no evi-dence was introduced that the Company had a practiceof granting extended leaves of absence for medical orany other reason.It also argues that no evidence was in-troduced that Fafard continued to receive any of thenormal employee benefits. Faucher testified that it was acompany practice that no formal separation notice wassent to Fafard or to any other employee terminatedexcept for disciplinary reasons. It also argues that underthe contract between Respondent and the Union, Fa-fard's termination was in the nature of a resignation andher seniority would have been "deemed terminated."The General Counsel points out that no notice of Fa-fard's termination was sent to Fafard, the Union, or Re-spondent's own bookkeeper and supervisors No notationof dischargewas placed in Fafard's personnel file.Faucher did not tell Fafard's sister-in-law that he wasterminating her. In conclusion,there is no evidencewhatsoever that Fafard in fact was terminated exceptFaucher's testimony. As noted briefly above, the GeneralCounsel introduced an employee status report submittedto the Union for the week ending February 14, 1987, onwhich Fafard's name appears. Faucher explained that thedocument was prepared by the Company's bookkeeperwho was never notified of Fafard's termination. Also in-troduced by General Counsel was the Company's hand-written work schedules for January 1987. These sched-ules set forth the hours of work for each production em-ployee. Fafard's name appears on each schedule, thoughno hours are listed next to her name and no reference ismade to a medical leave or excused absence. Faucher ex-plained that he did not see the work schedules and hehad simply neglected to inform the production managerwho drew up the work schedules that Fafard had beenterminated. I find this difficult to believe as Faucher hadtestified on a different topic that he sets up the work263schedules when his supervisors are on vacation. As Fa-fard'snamehad apparently appeared on every workschedule since her departure in 1985, certainly if Faucherprepared any work schedule as indicated by his testimo-ny at a different point, he would have seen her namethere.Apparently, the bookkeeper and the productionsupervisor considered Fafard to still be an employee ofthe Company as they continued to place her name on thework schedules and on reports to the Union.The General Counsel argues and I agree that theBoard's established rule regarding eligibility of absentemployees to vote in Board-conducted elections is alsoapplicable to the situation here, where it must be deter-mined whether the employee petition submitted to Re-spondent, and on which it relied in withdrawing recogni-tion from the Union, demonstrates a loss of union sup-port among the majority of unit employees. An employ-ee on sick leave is presumed to continue in such statusunless and until the presumption is rebutted by an affirm-ative showing that the employee has been discharged orhas resignedRed Arrow Freight Lines,278 NLRB 965(1986).Atlanta Dairy Cooperatives,283 NLRB 327 (1987).Ido not believe that Faucher's testimony that he termi-nated Fafard's employment after the conversation withFafard's sister-in-law constitutes affirmative evidence ofresignation or termination.Other than this testimonythere is absolutely no indicia Fafard was terminated and,to the contrary, there is clear written evidence that shewas still carried as an employee, presumably with the ex-pectation or at least the right to return to employmentwhen and if she was able. Also as noted by the GeneralCounsel, Fafard's eligibility to receive benefits under thecollective-bargaining agreement as a sick employee hasapparently never been terminated. Based on all the evi-dence presented, it appears that everyone with the possi-ble exception of Faucher still considered Fafard an em-ployee and Faucher, for whateverreason,did not botheruntil the time of hearing to share his decision to termi-natewith anyone else in the Company. Based on thecredible evidence of record, I cannot find that Fafardwas ever terminated or resigned from the Company and,under the holding inRed Arrow Freight Lines,supra, wasstill a part of the unitIncluding Fafard, Respondent would have had a totalof 40 statutory employees and 1 statutory supervisory,Julian, for a total of 41 persons, in the unit on February18.The General Counsel contends that Julian's signatureshould not be counted as he was a statutory supervisor.In support of this position, the General Counsel draws ananalogy between the present situation and the situationof a decertification petition filed by a supervisor. TheGeneral Counsel cites authority for the proposition factthat a decertification petition filed by a supervisor doesnot raise a valid question concerning representation evenif that supervisor is a unit member. He also cites case lawfor the proposition that the Board will not count cardssigned or solicited by supervisors in determining whethera representation petition is supported by a sufficientshowing of interest. Lastly, the General Counsel citescases to the effect that a statutory supervisor will not be 264DECISIONSOF THE NATIONALLABOR RELATIONS BOARDpermitted to vote in a Board-conducted election evenwhen the union and employer agree to include him inthe unit. He argues that the rationale of these cases is ap-plicable here, i e., that it would contravene the purposesand policies of the Act to allow supervisors to cast avote which might be determinative of a union's represen-tational status.On the other hand, Respondent offers thatMontgomeryWard & Co.,115 NLRB 645, 647 (1956), holds that it ispermissible for statutory supervisors who are included inthe bargaining unit to initiate, circulate, and sign anyunion petition, so long as there is no evidence that theemployer authorized or encouraged the activity of theunit supervisor. Respondent also cites the recent case ofIndianaCabinet Co.,275NLRB 1209 (1985).IndianaCabinet,like the instant case, involved an antiunion peti-tion which formed the basis of the company's withdraw-alof recognition from the union. Also like the instantcase, inIndiana Cabinetfour out of five alleged supervi-sors had signed the petitionIndiana Cabinetdoes appearto affirmatively hold that signatures of bargaining unitsupervisors are valid and are to be counted in determin-ing whether 50 percent or more of the bargaining unitmembers signed the petition. Based on this case, and inlight of the fact that there are no surrounding unfairlabor practice charges found against Respondent with re-spect to the petition, and no direct knowledge by Re-spondent of the actions of Julian in signing the petitionprior to his signing, I feel constrained to hold that Ju-lian's signature can be counted on the decertification pe-tition.On the other hand, the Board-inIndiana Cabinetap-pears to also hold that signatures secured or solicited bya bargaining unit statutory supervisor are tainted andshould not be counted. Although the Board inIndianaCabinetindicates that it would have ruled in this fashionin that proceeding, it was constrained from doing so by astipulation entered into by the parties in that proceeding.However, I believe that the decision of the Board sup-ports the position of the General Counsel that the signa-tures of employees Therrien and St. Cyr should not becounted because they were directly solicited by Supervi-sor Julian. The circumstances surrounding Julian's solici-tation of St. Cyr's signature demonstrates why her signa-ture should not be counted. Julian had issued a warningto St. Cyr in November, 3 months prior to soliciting hersignature on the new decertification petition. I agreewith General Counsel that it is doubtful that St. Cyrwould have viewed Julian as a mere fellow employee,rather than a member of management when he visitedher house with the petition and asked her to sign on themorning of February 18. Moreover, as noted earlier, em-ployees testifying in this proceeding perceived Julian asbeing in charge of them and felt constrained to followhis instructions as they would any other supervisor. I donot believe that employees Therrien and St. Cyr couldhave regarded Julian as "one of themselves," as contem-plated inMontgomery Ward,supra. SeeDominguez ValleyHospital,287 NLRB 149 (1987).On this point, I would also agree with General Coun-sel that if at a later date it is decided by the Board thatJulian is not a statutory supervisor, I would still considerhim to be an agent of Respondent as Respondent placedhim in a position where employees could reasonably be-lieve he acted on behalf of management.Sears RoebuckCo., 284 NLRB 149 (1987).When the signatures of Therrien and St. Cyr are dis-counted, the petition is left with 18 signatures in the unitof'40 employees and 1 statutory supervisor. This is insuf-ficient to establish the Union's actual loss of majoritysupport. Respondent argues that at the time of withdraw-al, it had a good-faith doubt based on objective consider-ations of the Union's continued majority status. It basesthis argument on (1) the fact that it obviously consideredthat the signatures of Therrien and St. Cyr to be validand there is no showing that it had knowledge that theirsignatures were solicited by Julian, (2) that Faucher didnot consider Fafard to be in the bargaining unit since heconsidered her to have been terminated in 1985, and (3)that it considered Julian to be a member of the bargain-ing unit and that his vote would count.The argument of Respondent does,not persuade me fortwo reasons. The first is that when the signatures ofTherrien and St. Cyr, which I find certainly could havebeen coerced signatures, are not counted, the Employerhas only 18 signatures in a unit of 40 employees, leavingout Fafard as Respondent would do.It isthus really un-clear as to what the majority of the Respondent's em-ployees want in respect to union representation. Second,the decision to withdraw was made with the availabilityof labor counsel. It would appear to me that in the cir-cumstances, some question about the supervisory statusand validity of Julian's vote would have come into ques-tion and at least a cursory investigation conducted to seewhat the Company's records showed was the employeecomplement. Had the investigation been done, it wouldhave become apparent to the Respondent that Fafardwas still carried on a number of written lists as an em-ployee, albeit being an absent one. However, there ap-pears to have been very little, if any, thought given byRespondent to either of these considerations or to check-ing the accuracy of the signatures or the circumstancesunder which they were secured. Immediately on receiv-ing the petition, Respondent announced withdrawal ofrecognition from the Union and on the very next dayheld a meeting which resulted in the formation of an em-ployee committee to replace the Union. Considering thespeed with which Respondent acted on a bare bones, un-verified petition which contained the name of a personwho could be easily considered as a statutory supervisor,Ido not find that the Respondent's withdrawal was theresult of a good-faith doubt of the Union's continued ma-jority status based on objective considerations. I there-fore find and conclude that the withdrawal of recogni-tion was unlawful and in violation of Section,8(a)(1) and(5) of the Act.Did Respondent violate Section 8(a)(2) of the Actby rendering aid and assistance to the employeecommittee?An employerviolates Section 8(a)(2)of the Act byforming anemployeecommittee to deal with it regardingits employees' terms and conditions of employment or to SUPERIOR BAKERYadjust grievances. It is also unlawful for an employer torender aid and assistance in the formation and adminis-tration of a labor organization among its employees. Thepartieshave stipulated that the employee committeeformed after the February19 meeting satisfiesthe Act'sdefinition of a labor organization. They have further stip-ulated to the facts regarding Julian'sactions after theFebruary 19 meeting with respect to the formation of thecommittee, the election of the employee representatives,and his meetings with these representatives at Respond-ent's facility to formulate the proposals which were thendiscussedwith Respondent'supper level management.Because Julian was a statutory supervisor at the timethese events occurred, his aid and assistance to the em-ployees would be attributable to Respondent and unlaw-ful under the Act. The General Counsel urges that thefact that Julian was also a member of the bargaining unitat the time would not absolve Respondent of responsibil-ity for its actions because of evidence which establishesRespondent encouraged, authorized,and ratified Julian'sconduct with respect to the employee committee.The General Counsel argues that at the February 19meeting Ray Faucher Jr. suggested that employees formsuch a committee to represent their interest in dealingwithmanagement. He points out that as soon as theFauchers left the room, Julian began organizing the com-mittee.The election of representatives occurred at Re-spondent's facility the next day. The committee's firstmeeting occurred in the production supervisor's officewith Julian assisting the committee and formulating theirproposals, followed immediately by a meeting with Re-spondent to discuss these proposals. The General Coun-sel contends that these circumstances would neccessarilylead employees to believe that Julian was acting for, andon behalf of, management.The only factual dispute on thisissuerelates to RayFaucher Jr.'s comments at the February 19 meeting onthe subject of an employees' committee. As noted earlier,Faucher Jr. testified that his statement regarding the em-ployee committee was initiated by employee questions.On cross-examination on this point, Faucher testified asfollows:Q. Now you testified that you told the employeesthat there would be no change in the operations?A. Right.Q. But there was some questions from some ofthe employees there?A. There were a lot of questions.Q. Do you recall who it was that asked what wasgoing to happen now that the union was gone?A. At least two to three people. I couldn't tellyou exactly who it was.Q. You don't have any recollection at this timewho asked those questions?A. Forsome reason,Leo Duchesne sticks in mymind.He may have been one, but I don'tknow forsure.But it was a general feeling that everybodywas-not everybody, but there was a number ofpeople concerned what was going to happen with-out a union.265Q. And you testified that in response to some ofthese questions, you told them that if you want tohave a grievance system,we will set one up?A. They were wondering how they were goingto handle the grievance system,and I said well, wecan set up some type of system, if that's what youwant, to try to ease their fears.Q.Who was it that brought up the subject of acommittee?A. At this time, they were looking for some typeof system. I said that if we could appoint a repre-sentative or you guys could elect a representative tofind out, you know, where we stand. If there's aproblem on any shift, then we could all get togetherand talk about it, resolve it.Q.Well who, specifically, brought up the subjectof that?A. I believe it was in response to a question.Somebody else raised the issue,and I followedthrough on the issue.Q.Well, that's the question I'm asking. Who wasthe person who made the question?A. I don't recall.Q.Now, did you use the word committee first?Was it your suggestion that a committee might be away that employees could handle grievance?A. A committee or staff or something to thateffect, yes.According to witness Albetski, at the meeting Produc-tionManager Strik "admitted that some places they dohave an employee committee. The employees take careof it." Albetski also testified that Ray Faucher Jr. saidthat "the Company would havethe samething and thatthe Company would work with employees if they hadany grievances, that the employees could go see thecommittee."Employee Lefebvre testified that Faucher said the em-ployees "would start a committee, would vote for a com-mittee,and chose employees from each shift and thatthere would be one employee from each shift that wouldbe on the committee "Ifind that Faucher Jr.'s statements, even in responseto questions, set the stage for the formation of the em-ployee committee. That, on his departure, the committeewas almost immediately set up under the direction of Su-pervisor Julian could only indicate that the employeeswould believe that the Respondent encouraged, author-ized, and ratified Julian's action. I believe that the Re-spondent's actions and in particular the statements byFaucher Jr. and his Production Manager Strik, whichfirst set forth the idea of the employeecommittee as analternative for the Union for handling employee prob-lems, and the followup formation of the committee underthe direction of its supervisor, Julian, constitutes a viola-tion of Section 8(a)(2) of the Act.CONCLUSIONS OF LAW1.Respondent Superior Bakery,Inc. is an employerengaged in commercewithin themeaning ofSection 2(6)and (7) of the Act. 266DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2.Local. 50, Bakery, Confectionery & Tobacco Work-ers,AFL-CIO is a labor organization within the mean-ing of Section 2(5) of the Act.3.The following employees of the Respondent consti-tute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(a) of the Act:All full-time and regular part-time employees in-cluding leadmen, sponge mixers, dough mixer, di-vider operators, reliefman, oven leadman, shipper,shipper/yard person,assistantshipper/yard person,packmachine operator, pack machine operatorhelper, transport driver, straight driver,mainte-nance man and general help;but excluding all otheremployees, casual part-time employees not assignedto a regular part-time work schedule, and guards,professional employees and supervisors as defined inthe Act.tive-bargaining agreement between the Union and theRespondent requiring: (1) that the Employer reinstate thehealth insurance and pension plans that were in effectprior to withdrawal of recognition, (2) that any employ-ee who suffered any loss of benefits as a result of thesubstitution of the Company for the union health insur-ance program be made whole, (3) that the Employer payto the pension fund such contributions plus interest thatwould have been made under the pension plan from thedate that the Employer ceased payment to the date thatit resumespayments, and (4) that the Employer compen-sate the Union for union dues that would have beenchecked off pursuant to written dues-deduction authori-zationsfor all employees who have not terminated suchauthorizations, with interest.On these findings of fact and conclusions of law andon the entire record,I issuethe following recommend-ed24.The Union is now and has been at all times materialherein the exclusive representative of all the employeesin the above-described unit for the purposes of collectivebargaining within the meaning of Section 9(a) of the Act.5.Working Foreman Gerard Julian was, at all timesmaterial herein,a supervisor within the meaning of Sec-tion 2(11) of the Act and an agent of Respondent at alltimes material to this proceeding within the meaning ofSection 2(13) of the Act.6.By soliciting signatures on a decertification petitionthrough its statutory supervisor and agent,GerardJulian, by withdrawing recognition from the Union onFebruary 18, 1987, based on the decertification petition ithad received on that date, and by refusing to bargainwith the Union as the exclusive bargaining representativeof all employees in the appropriate unit set out above,theRespondent has violated, and is violating Section8(a)(1) and(5) of the Act. By the act of Ray FaucherJr.'s suggestion on February 19 that employees form acommittee, and by the subsequent actions of its statutorysupervisor and agent, Gerard Julian, to establish the em-ployee committee and to assistit inthe preparation ofcontract proposals, Respondent violated Section 8(a)(2)of the Act.7.The employee committee formed at the suggestionof and with the assistance of the Respondent is a labororganization within the meaning of Section 2(5) of theAct.8.Respondent did not commit any other unfair laborpractice as alleged in the complaint.9.The foregoing unfair labor practices are unfair laborpractice affecting commerce within the meaning of Sec-tion 2(6) and(7) of the Act.REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1), (2), and (5)of the Act, I shall recommend that it be ordered to ceaseand desist therefrom and take certain affirmative actionsdesigned to effectuate the policies of the Act, includingrestoring the status quo ante that existed prior to with-drawal of recognition of the Union and the discontinu-ance of certain benefits called for under the last collec-ORDERThe Respondent,Superior Bakery, Inc., North Gros-venordale,Connecticut,itsofficers,agents, successors,and assigns, shall1.Cease and desist from(a)Soliciting through statutory supervisors or otheragents of Respondent'smanagement signatures for decer-tification petitions seeking withdrawal of recognition ofthe Union as the certified bargaining representative forRespondent's employees in the appropriate unit.(b)Withdrawing recognition and continuing to refuseto recognize Local 50, Bakery, Confectionery& Tobac-co Workers,AFL-CIOas the exclusive bargaining rep-resentative for the employees in the appropriate collec-tive-bargaining unit.(c)Rendering aid and assistance to the employee com-mittee established as an alternative to the Union as theexclusive bargaining representative of the employees inthe described unit.(d) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of rightsguaranteed them by Section 7of the Act.2.Takethe following affirmative action necessary toeffecuate the policiesof the Act(a)Withdraw recognition from the employee commit-tee established to take the place of the Union as the ex-clusive bargaining representative of its employees in theappropriate unit and to recognize and bargain, on re-quest,with the Union with respect to any changes inrates of pay and other terms and conditions of employ-ment.(b)Restore the status quo ante with respect to theUnion byreinstating the health insurance and pensionplans that were in effect prior to the withdrawal of rec-ognition of the Union, make whole any employee whosuffered any loss of benefits as a result of the substitutionof the company plan for the union health insurance pro-2 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings,conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses SUPERIOR BAKERY267gram,pay to the union pension fund such contributionsplus interest that would have been made under the pen-sion plan from the date the Employer ceased payment tothe date that it resumes payments,and compensate theUnion for union dues that would have been checked offpursuant to deduction authorizations for all employeeswho have not terminated such authorizations, plus inter-est.(c)Post at its facility in North Grosvenordale, Con-necticut,copies of the the notices marked"Appendix."3Copies of the notice on forms provided by the RegionalDirector for Region 39, after being signed by Respond-ent's authorized representative,shall be posted by Re-spondent immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaceswhere notices to employees are customarilyposted.Reasonable steps shall be taken by Respondent toensure that said notices are not altered,defaced, or cov-ered by any other material.(d)Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to comply.9 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading "Posted by Order of the Nation-the United States Court of Appeals Enforcing an Order of the NationalalLabor Relations Board" shall read "Posted Pursuant to a Judgment ofLabor Relations Board "